Citation Nr: 1139498	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-23 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for renal cell carcinoma.

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for an acquired psychiatric disability, to include depression. 


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to May 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from May 2006, June 2008 and August 2009 rating decisions. 

In March 2011, the Veteran indicated that the residuals of his service connected prostate cancer had increased.  As such, this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
 

FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for renal cell carcinoma in an August 1999 rating decision.  The Veteran was notified of the decision, but did not file an appeal or submit any additional evidence within the appeal period.
 
2.  Evidence obtained since the time of the August 1999 rating decision does not raise a reasonable possibility of substantiating a claim of entitlement to service connection for renal cell carcinoma.

3.  The competent and credible evidence of record does not establish that the Veteran's current back disability either began during or was otherwise caused by his military service. 

4.  The medical evidence links the Veteran's depressive disorder to a service connected disability.


CONCLUSIONS OF LAW

1.  The August 1999 rating decision which continued the denial of entitlement to service connection for renal cell carcinoma is final; new and material evidence has not been submitted, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2011).

2.  Criteria for service connection for a back disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).
 
3.  Criteria for service connection for an acquired psychiatric disability, to include a depressive disorder, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.  §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for renal cell carcinoma was most recently denied by an August 1999 rating decision which (as is discussed below) is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim." Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (emphasis added) (citation omitted).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

In a recent case, the Court noted that the assertion that RO decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In this case, the Veteran's claim was denied in an August 1999 rating decision and notified of the decision that same month.  The Veteran did not file an appeal with this denial.  Moreover, during the period in which the Veteran could have filed an appeal, the Veteran not only did not submit any evidence, but he also failed to submit any additional evidence.  As such, the Board concludes that the August 1999 rating decision is final.

As noted, the Veteran's claim for service connection for renal cell carcinoma was most recently finally denied by an August 1999 rating decision, which found that the evidence continued not to show that the Veteran's renal cell carcinoma either began during or was otherwise caused by his military service.  

At the time of the August 1999 rating decision, the evidence of record demonstrated that the Veteran did, in fact, have renal cell carcinoma, as VA treatment and hospitalization records showed that the Veteran had a large left renal mass removed in July 1995, which turned out to be cancerous.  It was also known at that time that the Veteran believed that the renal cell carcinoma was related to his herbicide exposure while stationed in the Republic of Vietnam.  

However, service treatment records (also of record in August 1999) showed no evidence of renal cell carcinoma or of any kidney problems; and the regulations did not, either at that time or currently, presumptively link renal cell carcinoma to herbicide exposure (which the Veteran was presumed to have had by virtue of his service in the Republic of Vietnam).  See 38 C.F.R. § 3.309(e). 

Since August 1999, numerous medical records have been received, and the Veteran has continued to assert that his renal cell carcinoma was the result of his military service.  However, while this evidence had not previously been received, it is not "new" information, in that the Veteran's assertion that his renal cell carcinoma is related to service was known at the time his claim was previously denied.  Similarly, the evidence is not material in that none of the evidence submitted since August 1999 addresses the reason the Veteran's claim was denied in the first place.  Namely, that he had not provided any evidence linking his renal cell carcinoma to his military service.

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118   (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decisionmakers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

However, in this case, none of the evidence that has been submitted since August 1999, even when considered in conjunction with the evidence that was of record at the time of the previous denial, would trigger any duty to assist.  The competent evidence that is of record simply does not suggest that the Veteran's renal cell carcinoma, which developed decades after the Veteran's service, was in any way related to his military service. 
 
Given that new and material evidence has not been submitted, the Veteran's claim is not reopened, and his appeal is denied.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).
 
Back

At his hearing before the Board in July 2011, the Veteran testified that he served as a heavy equipment operator in service, operating bull dozers, tractor trailers, dump trucks, etc.  He alleged that while stationed in Vietnam in approximately 1967, he woke up one morning and was riddled with pain in his back to the point that he could not walk.  He recalled being taken to the dispensary and given shots, and he stated that within 3-4 days he was operational again.  The Veteran was asked if he had experienced any additional back problems while still in service, but he denied having experienced any other back problems requiring treatment.  

When asked to elaborate about the episode of back pain in service, the Veteran indicated that he did not remember too much, only that his back was tight and painful.  He asserted that a similar situation occurred at some point in the 1980s and then again approximately two years before his hearing.  The Veteran stated that he went to the emergency room at VA for the most recent incident and was diagnosed with degenerative bones.  The Veteran reported that he currently cleaned carpets for a living.  

The undersigned judge asked the Veteran whether he had experienced any problems in the 1970s which were similar to his incident of back pain in service, to which the Veteran responded that he had experienced other problems, but not to the extent that they incapacitated him or required him to seek medical attention.  The Veteran indicated that the first post-service back treatment he received was in the 1980s (estimating that it was between 1987-89)

It is undisputed that the Veteran currently has a back disability, as x-rays in November 2008 showed degenerative changes in his back.  However, the competent and credible evidence of record simply does not relate the Veteran's current back disability to his military service more than 40 years ago.

As noted, the Veteran testified that he first experienced back problems requiring medical treatment while in service.  To this end, the Board acknowledges that the Veteran is competent to report symptoms such a back pain as such symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the evidence of records fully undermines the Veteran's testimony such that it cannot be taken as sufficiently credible to establish that he injured his back in service.
 
First, service treatment records do not show any evidence of back problems in service, including no evidence of any 3-4 day treatment for disabling back pain.  While the lack of treatment records alone is not dispositive, the Veteran himself specifically denied having then or having ever had recurrent back pain on a medical history survey completed in April 1969 in conjunction with his separation physical.  The Veteran also denied having had any illness or injury other than those noted and he denied having been treated at any clinics in the past 5 years, other than being observed in a mental hospital.  

These denials by the Veteran himself are given added weight, because it is clear that the Veteran candidly completed his health survey, citing a number of different problems, but specifically denying any back problems.  Additionally, he reported being seen at the 32nd  evacuation hospital for psychiatric problems, but made no mention of any back problems or even any back treatment.  Additionally, the Veteran's separation physical found his spine/other musculoskeletal to be normal.  

Thus, while the Veteran reported a back injury in service at his Board hearing, the medical evidence recorded contemporaneously with his military service, including his own assertions at that time, do not support his current claim, which was rendered decades after he was in service and was provided for the first time in conjunction with a claim for disability benefits.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (having an interest in the outcome of a proceeding may affect the credibility of testimony). 
 
Moreover, following service there is no indication of any back problems for a number of years.  The Veteran asserted at his Board hearing that he experienced a significant episode back pain in the 1980s, around 1987, but the VA treatment records do not support such a report.  For example, the report from a VA general medical examination in October 1987 made no mention of any back problems.

VA treatment records from 1984-1987 are of record but do not show any back treatment.  Similarly, the Veteran was seen at VA in May 1994 for hemorrhoids and back pruritis, but again there was no mention of any back disability or treatment in the Veteran's past medical history.

X-rays in November 1997 showed mild degenerative changes in the thoracic spine, but this appears to be the first evidence of an actual back disability, and it is dated nearly 30 years after the Veteran separated from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In September 1998, the Veteran underwent a VA Agent Orange examination.  It was noted that the Veteran had experienced lower back irritation/pain, but it appears that this was attributed to the left renal cell carcinoma that was excised in 1995.  In fact in the survey portion of the examination, it was noted that that Veteran denied any backache at that time, and the Veteran had full range of motion in his spine, providing more evidence against this claim.

In September 2008, the Veteran presented at VA urgent care for left-sided lower back pain after picking up a TV remote from the floor.  The Veteran stated that he took Tylenol and used a heating pad, but that going up and down stairs had aggravated the problem.  On physical examination, the Veteran had positive muscle spasms.  Straight leg raises were negative.  

In November 2008, x-rays of the Veteran' spine showed osteoarthritic changes and degenerative disc disease.  As such, the Board accepts that the Veteran has a current back disability.  However, service connection requires not only a current disability, but there also must be some evidence linking that current disability to the Veteran's military service.  This link can be shown by continuity of symptomatology, it can  be provided by a medical opinion, or it can be linked by credible, competent testimony.  However, none of these possible links has been established by the evidence of record in this case.

First, there is no evidence of continuity of symptomatology.  Although the Veteran testified that he had an episode of back pain in service that required treatment in approximately 1967, even he acknowledged that his back did not require additional treatment until the late 1980s.  The VA treatment records similarly do not show any back treatment for a number of years after the Veteran separated from service.  As such, the evidence does not show that a back injury/disability which began in service continued to the present day.  

Second, no medical opinion of record has been advanced even suggesting that the Veteran's current back disability either began during or was otherwise caused by the Veteran's military service.   

Finally, while the Veteran believes that his current back disability either began during or was otherwise caused by his military service, he lacks the medical training or expertise to be considered competent to provide a complex medical opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran disagrees with the conclusion that the his back disability neither began during, nor was otherwise caused by, his military service, he is not considered competent (meaning medical qualified) to address the etiology of his back disability.  As such, his opinion is insufficient to provide the requisite nexus in this case.
 
Therefore, the criteria for service connection have not been met, and the Veteran's claim for service connection for a back disability is denied.

Acquired psychiatric disability, to include a depressive disorder

In March 2007, the Veteran indicated that he wanted to add depression to his claim for PTSD.

At a hearing before the Board in July 2011, the Veteran was asked when he first felt depressed; to which he responded that while in Vietnam, he was on Thorazine and that after he was discharged, he decided that things were not right and he reportedly sought treatment at VA and was hospitalized for six months.  The Veteran stated that he was told that his problems were from alcohol and not from his experiences in Vietnam.  The Veteran stated that he was currently diagnosed with major depressive disorder.
 
It was explained to the Veteran at his hearing that he was already service connected for posttraumatic stress disorder (PTSD) and that there was no indication that any psychiatric compensation had been withheld on account of a psychiatric disability not being service connected.

A review of the Veteran's claims file shows that the Veteran was predominantly diagnosed with PTSD as the only Axis I diagnosis throughout the course of his appeal.  During this time, depression was noted from time to time, but it was often referenced as a symptom of the Veteran's PTSD, rather than as a separately diagnosed psychiatric disability.  For example, in August 2008, the Veteran was seen by the VA psychiatric department where it was noted that his mood was depressed, but PTSD was the only psychiatric disability listed; similarly in May 2009, the Veteran reported an increase in depression, but again the impression of the medical professional was only PTSD.

However, in July 2008, the Veteran submitted a statement suggesting that his depression was secondary to his effective date, and arguing that his inability to sexually perform with his younger wife was a source of mental aggravation.

He was provided with a VA examination in May 2011.  At this examination, the examiner diagnosed the Veteran with not only PTSD, but also with depressive disorder as a second Axis I disorder.  The examiner opined that the symptoms of the two diagnoses could not be separated.  The examiner then opined that both the PTSD and the depressive symptoms were related to the Veteran's stressor event exposure and PTSD condition, and adding that the depression was also related to the Veteran's recent cancer issues both kidney cancer in 1995 and prostate cancer in 2005.  The examiner noted that the Veteran had reported that his ability to function sexually was severely impaired, secondary to the prostate surgery and that this had clearly increased his depression.  The examiner found that while some of the depression was related to the Veteran's PTSD and was likely evident for the previous 40 years, it was unlikely that these symptoms would have been sufficient to warrant a separate discreet diagnosis.  However, since the cancer surgeries and especially since the prostate cancer surgery, the depression had worsened to the point where a depressive disorder diagnosis was warranted in Axis I.

It is noted that the Veteran is service connected for prostate cancer, but as discussed above and decided by this decision, the Veteran's renal cell carcinoma is not related to his military service; and the examiner did assert that the Veteran's two cancers both contributed to the Veteran's diagnosis of depression; however, the examiner indicated that the depression symptoms appeared to increase as a result of his prostate cancer.  Therefore, the Board will resolve all reasonable doubt in the Veteran's favor and conclude that the Veteran's depressive disorder to the extent that it is a separate disorder is secondary to his service connected prostate cancer residuals, and thus, the criteria for service connection have been met.

Accordingly, the Veteran's claim is granted, and his service connected psychiatric disability should be listed as an acquired psychiatric disability, to include PTSD and depressive disorder. 

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice for the back claim was provided by a letter dated in April 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content with regard to the back issue. 

With regard to the Veteran's claim for depression, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).

With regard to the Veteran's claim for renal cell carcinoma, notice was provided by a letter dated in February 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Additionally, the letter specifically informed the Veteran of what "new" and "material" meant in the context of his claim, and it informed him the reason that his claim had previously been denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  While the letter did not specifically explain how disability ratings and effective dates are established, given the denial of this issue, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained from approximately 1970 to the present, and the Veteran testified that he had not received any non-VA treatment.  Additionally, the Veteran testified at a hearing before the Board.

At his Board hearing, the Veteran recalled having received treatment for his back at VA during the 1980s.  However, the Veteran's testimony was extremely vague, and when asked when exactly in the 1980s the treatment was received, the Veteran indicated that he thought it was between 1987-89.  At that time it was discussed that the Board could remand the Veteran's claim in an effort to search for these records, or the record could be held open so that the Veteran and his representative could attempt to get the record.  It was agreed that if no records were obtained that the assumption would be that the records were unavailable.  Since the Veteran's hearing, no records have been submitted, and neither the Veteran, nor his representative, has requested that VA make any additional attempt at obtaining records.  Additionally, as noted, VA treatment records from 1970 to the present have been obtained, including records from the late 1980s.

VA will make as many requests as are necessary to obtain relevant records from a Federal Department or agency and will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  Here, the Board concludes that such a search would be futile as the search the Veteran's representative agreed to conduct appears not to have obtained any additional records.  Therefore, a remand is not necessary to seek any treatment records.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  
 
The Veteran was also provided with several VA psychiatric examinations (the reports of which have been associated with the claims file).  While no examination of the Veteran's back was provided, no credible evidence was submitted even suggesting that the Veteran's current back disability might be related to his time in military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, while no examination was provided with regard to the Veteran's claim for service connection for renal cell carcinoma; there is no duty to provide an examination prior to reopening a previously denied claim.  38 C.F.R. § 3.159(c)(4)(iii).  As such, because the Board has declined to reopen the claim for renal cell carcinoma, no duty to obtain a VA examination or medical opinion arose.  
  
VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

New and material evidence having not been presented to reopen a claim of entitlement to service connection for renal cell carcinoma; the Veteran's claim is not reopened; and the appeal is denied.  

Service connection for a back disability is denied.

Service connection for an acquired psychiatric disability, to include a depressive disorder, is granted. 


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


